12 N.Y.3d 804 (2009)
MYNOR ORELLANA, Respondent,
v.
DUTCHER AVENUE BUILDERS INC., Respondent, and
ELLEN MEAGHER et al., Appellants. (And a Third-Party Action.)
Court of Appeals of New York.
Submitted March 2, 2009.
Decided April 7, 2009.
*805 Motion for leave to appeal, insofar as made by Christopher Meagher, dismissed upon the ground that he is not a party aggrieved as the complaint has been dismissed against him; motion for leave to appeal, insofar as made by Ellen Meagher, dismissed upon the ground that as to her the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.